Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. Claim 1-20 are directed to the abstract idea of a mental process.
 

Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent claims 1 and 8 and 15 when “taken as a whole,” are directed to the abstract idea of a mental process. 

Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 8, and 15 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The above claim falls within a mental process and thus, the claims are directed to an abstract idea under the first prong of Step 2A.)

Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea.  Such as, “non-transitory computer readable medium…processor…system…repository…”

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) as well-understood, routine, conventional. (MPEP 2106.05(d))

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.

As a result, Examiner asserts that claims 2-7, 9-14, and 16-20 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea. 

Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:

Claims 1-20 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1, 8, and 15 do include various elements that are not directed to the abstract idea.  These elements include, “…no transitory computer readable medium…processor…system. Repository…”

These amounts to generic computing elements performing generic computing functions and a high level of generality.

In addition, Fig.1-2 of the Applicant’s specifications detail any combination of a generic computer system program to perform the system.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.

Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.

Claims 2-7, 9-13 and 16-20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 8, and 15.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (GB 2372401 A) (Hereinafter, Day) in view of Mo et al. (US Pub. No. 2017/0169391) (Hereinafter, Mo)

As per claim 1. 
Day discloses,
A method comprising: 
identifying, from a repository of collaborative content items, a set of candidate collaborative content items accessible to user accounts associated with an organizational ontology indicating relationships between a plurality of teams of user accounts; 
(page 10, line 28 through page 11, line 15)

Day does not explicitly disclose; however, Mo does disclose,
determining, for a collaborative content item within the set of candidate collaborative content items and utilizing a team score generation model, team scores corresponding to the plurality of teams within the organizational ontology; 
(paragraph 20 noting on paragraph 20, “…Common documents opened on team members' platforms may be identified automatically and associated with the team and the team members, in some embodiments, the team management module 130 may determine that a particular document is used more frequently by a particular subset of the plurality of team members and may define that subset of team members as a core group of team members to the team…”   (Examiner noting Similarity to Specification paragraph 37-39 and in particular paragraph 39; Further noting, “more frequently” indicating a score/rating/benchmark and is functioning as such) 
Day teaches managing data and information between diverse organizations and data management systems.  Mo teaches dynamically creating collaborative teams and managing collaborative work of a team.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Mo within the invention of Day with the motivation of  ensuring that each worker is working from the most up-to-date content or document and is able to find any relevant resources needed. (see, Mo paragraph 3)

Day discloses,
and based on the team scores, incorporating the collaborative content item into a team content collection provided to user accounts belonging to a selected team from among the plurality of teams of the organizational ontology
(page 12 lines 4-20 and page 19, lines 15-22 read in light with preceding paragraph of page 18-19)As per claim 2,
Day does not explicitly disclose; however, Mo does disclose,
the method of claim 1, further comprising: 
comparing the team scores for the plurality of teams; 
(paragraphs 62 and 63, wherein the “hierarchy of the plurality of team members” and the “ the statistical information being related to contributions of the first team member to the collaborative team document.” Are functioning as comparing the team scores)

Day teaches managing data and information between diverse organizations and data management systems.  Mo teaches dynamically creating collaborative teams and managing collaborative work of a team.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Mo within the invention of Day with the motivation of  ensuring that each worker is working from the most up-to-date content or document and is able to find any relevant resources needed. (see, Mo paragraph 3)


Day discloses,
and based on comparing the team scores, providing the team content collection including the collaborative content item to only the user accounts belonging to the selected team
(page 11 lines 20-35 and page 14 line 28 through page 15 line 19).
As per claim 3,
Day does not explicitly disclose; however, Mo does disclose,
 The method of claim 1, further comprising: 
determining that a team score associated with the selected team satisfies a threshold team score; identifying an additional team from among the plurality of teams with an additional team score that satisfies the threshold team score; and providing the team content collection including the collaborative content item to the user accounts belonging to the selected team and to additional user accounts belonging to the additional team based on the team score and the additional team score satisfying the threshold team score
(paragraph 22, noting “…These weighed values may be based on frequency of use, particular individual sections of the document used most frequently, age of the document, etc. These weighed values may be used to determine the importance and/or relevance of the document…”)
Day teaches managing data and information between diverse organizations and data management systems.  Mo teaches dynamically creating collaborative teams and managing collaborative work of a team.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Mo within the invention of Day with the motivation of  ensuring that each worker is working from the most up-to-date content or document and is able to find any relevant resources needed. (see, Mo paragraph 3).
As per claim 4,
Day does not explicitly disclose; however, Mo does disclose, 
The method of claim 1, further comprising: determining a semantic meaning associated with the collaborative content item; and placing the collaborative content item into a section of the team content collection corresponding to the semantic meaning                                                                                                                                                        
(paragraph 13, noting “…This infrastructure may allow for the organization and management of links between team members and documents, as well as simultaneous modifications made to a document by one or more team members…”)
Day teaches managing data and information between diverse organizations and data management systems.  Mo teaches dynamically creating collaborative teams and managing collaborative work of a team.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Mo within the invention of Day with the motivation of  ensuring that each worker is working from the most up-to-date content or document and is able to find any relevant resources needed. (see, Mo paragraph 3)
As per claim 5,
Day teaches,
the method of claim 1, wherein identifying the set of candidate collaborative content items comprises selecting, from the repository of collaborative content items, collaborative content items that are publicly accessible and that have been accessed by at least a threshold number of non-specialized user accounts
(page 11, lines 1-10 discussing “wide” and “open” access levels, which are content that is accessible to others in an organization beyond those in a particular team. This understanding is similar to the invention’s definition of publicly accessible in the Specification paragraphs 81-82).

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Day in view of Mo as applied to claims 1-5 above, and further in view of Van Rensburg et al. (US Pub. No. 2022/0188773) (Van Rensburg) .


As per claim 6,
Day and Mo do not teach; however, Van Rensburg does teach,
The method of claim 1, wherein determining the team scores comprises: 
identifying an access pattern for the collaborative content item indicating access of the collaborative content item by user accounts within the plurality of teams; 
(see, paragraph 9 wherein the activity pattern is functioning as the access pattern)

and generating the team scores utilizing the team score generation model to determine, based at least on the access pattern, measures of correspondence between the collaborative content item and each of the plurality of teams.(see, Fig. 3 and 5A; wherein the figs. Are showing different groups/members and the measurement of accessing the collaborative content)

Day teaches managing data and information between diverse organizations and data management systems.  Mo teaches dynamically creating collaborative teams and managing collaborative work of a team. Van Rensburg teaches monitoring accesses to a plurality of data shared with a plurality of online users that form an online group, wherein the plurality of data is shared over a plurality of times. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Van Rensburg within the invention of Day/Mo with the motivation of automatically determining engagement level of members of an online group with respect to shared electronic content. (see, paragraph 1)
As per claim 7,
Day/Mo do not teach; however, Van Rensburg does teach,
the method of claim 6, wherein identifying the access pattern of the collaborative content item comprises determining access frequencies of the collaborative content item from user accounts within respective teams from among the plurality of teams
(see, Fig. 3 and 5A; wherein the figs. Are showing different groups/members and the measurement of accessing the collaborative content)

Day teaches managing data and information between diverse organizations and data management systems.  Mo teaches dynamically creating collaborative teams and managing collaborative work of a team. Van Rensburg teaches monitoring accesses to a plurality of data shared with a plurality of online users that form an online group, wherein the plurality of data is shared over a plurality of times. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Van Rensburg within the invention of Day/Mo with the motivation of automatically determining engagement level of members of an online group with respect to shared electronic content. (see, paragraph 1)

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943. The examiner can normally be reached Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623